Title: To James Madison from John Armstrong, Jr., 25 July 1808
From: Armstrong, John, Jr.
To: Madison, James



Sir,
Paris July 25 1808

I have advanced to Mr. Baker Of public money (as per Receipt hereto appended) the sum of two thousand eight hundred and eighty francs.  This advance is not perhaps entirely regular, but what could I do?  I could not suffer a Messenger of the U. S. with a wife and three children, to starve in the streets of Paris.  The first copy of the receit was sent by M. Livingston.  I am with great respect, Sir, Your most Obedt. servant

John Armstrong


P. S  I enclose my Acct. & Vouchers for Six months ending the 7 June 1808.

